Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on July 26th, 2021 with respect to the rejection of the pending claims over the prior art of record have been fully considered and are persuasive.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-15 of U.S Application No. 16/028,494.                      
Note that the following table compares the claims of present invention with the relevant claims in U.S Application No. 16/028,494, wherein the different parts of the claims being compared are underlined. Those not underlined are the same or effectively the same parts. Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims 1, 7 and 13 of the instant application merely broadens the scope of claim 1 of U.S Application No. 16/028,494 by removing the limitations of the information on connected local devices description (“receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location…wireless band and wireless channel” (emphasis added) as claimed in parent Claim 1).  It has been 

Instant Application                                    Application No. 16/028,494
1. A method for managing wireless bands and/or wireless channels, the method 
comprising: 

receiving, by one or more processors, information on connected 
local devices for a plurality of wireless routers, wherein the wireless routers of the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;  


routers, a congestion quotient from the received information on the connected 
local devices, wherein the congestion quotient defines a likelihood of 
destructive interference at each respective wireless router;  and 

determining, by one or more processors, changes in wireless band and/or wireless channel for one or more wireless routers of the plurality of wireless routers, wherein the changes lower the respective congestion quotients for each of the respective one or more wireless routers, 

wherein the information on the connected local devices for the plurality of wireless routers includes a number of the connected local devices, a type of the connected local devices, and a 


receiving, by one or more processors, from each of a plurality of wireless routers, information on connected local devices, including number, type, connection time, wireless band, and wireless channel, wherein the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the 

calculating, by one or more processors, for each of the plurality of wireless routers, a congestion quotient from the received information on the connected local devices, wherein the congestion quotient defines a likelihood of destructive interference at each respective wireless router;

determining, by one or more processors, changes in wireless band and/or wireless channel for one or more wireless routers of the plurality of wireless routers, wherein the changes lower the congestion quotients for each of the respective one or more wireless routers; and

transmitting, by one or more processors, the determined changes to each of the respective one or more wireless routers.

wireless routers, a congestion quotient, includes comparing, for each of the 
plurality of wireless routers, the received information on connected local 
devices of the respective wireless router with the received information on 
connected local devices of physically adjacent wireless routers. 

2.    The method of claim 1, wherein the step of calculating, by one or more processors, for each of the plurality of wireless routers, a congestion quotient, includes comparing, for each of the plurality of wireless routers, the received information on connected local devices of the respective wireless router with the received information on connected local devices of physically adjacent wireless routers.
3.  The method of claim 1, wherein determining changes in wireless band and/or wireless channel for the one or more wireless routers includes identifying, in real-time, the one or more wireless routers of the plurality of wireless 
routers with a congestion quotient greater than a predetermined threshold.
3.    The method of claim 1, wherein determining changes in the one or more wireless routers comprises identifying in real-time, by one or more processors, the one or more wireless routers of the plurality of wireless routers with a congestion quotient greater than a predetermined threshold.

wireless routers, a congestion quotient, includes assigning a percentage 
likelihood of destructive interference at the respective wireless router for 
each connected local device for the respective wireless router.
4.    The method of claim 1, wherein the step of calculating, by one or more processors, for each of the plurality of wireless routers, a congestion quotient includes assigning a percentage likelihood of destructive interference at the respective wireless router for each connected local device the respective wireless router.
5.  The method of claim 1, wherein determining changes in wireless band and/or wireless channel for one or more wireless routers includes setting the wireless band and/or wireless channel of a respective wireless router to be different 
from the wireless band and/or wireless channel of a router physically adjacent 
to the respective wireless router.
5.    The method of claim 1, wherein the step of determining, by one or more processors, changes in wireless band and/or wireless channel for one or more wireless routers includes setting the wireless band and/or wireless channel of a respective wireless router to be different from the wireless band and/or wireless channel of a router physically adjacent to the respective wireless router.
6.  The method of claim 1, further comprising transmitting, by one or more 
processors, the determined changes to each of the respective one or more 



receiving, by one or more processors, from each of a plurality of wireless routers, information on connected local devices, including number, type, connection time, wireless band, and wireless channel, wherein the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors, for each of the plurality of wireless routers, a congestion quotient from the received information on the connected local devices, wherein the congestion quotient defines a likelihood of destructive interference at each respective wireless router;

determining, by one or more processors, changes in wireless band and/or wireless channel for one or more wireless routers of the plurality of wireless routers, wherein the changes lower the congestion quotients for each of the respective one or more wireless routers; and

transmitting, by one or more processors, the determined changes to each of the respective one or more wireless routers.

computer system comprising: 
a processor(s) set;  and a computer readable storage medium;  

wherein: the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium;  and 

the program instructions, when executed by the processor set, cause the processor set to manage wireless bands and/or wireless channels 
by: 

receiving information on connected local devices for a plurality of wireless routers, wherein the wireless routers of the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;  


calculating, for each of the 
plurality of wireless routers, a congestion quotient from the received information on the connected local devices, wherein the 

determining changes in wireless band and/or wireless channel for 
one or more wireless routers of the plurality of wireless routers, wherein the 
changes lower the respective congestion quotients for each of the respective 
one or more wireless routers.
 for managing wireless channels and/or bands, the computer system comprising:

a processor (s) set; and a computer readable storage medium; wherein:

the processor set is structured, located, connected, and/or programmed to ran program instructions stored on the computer readable storage medium; and

the program instructions, when executed by the processor set, cause the process of managing wireless channels and/or bands by:

receiving, from each of a plurality of wireless routers, information on connected local devices, including number, type, connection time, wireless band, and wireless channel, wherein the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, for each of the plurality of wireless routers, a congestion quotient from the received information on the connected local devices, wherein the 

determining changes in wireless band and/or wireless channel for one or more wireless routers of the plurality of wireless routers, wherein the changes lower the congestion quotients for each of the respective one or more wireless routers; and

transmitting the determined changes to each of the respective one or more wireless routers.

plurality of wireless routers, a congestion quotient, includes comparing, for 
each of the plurality of wireless routers, the received information on connected local devices of the respective wireless router with the received information on 


band and/or wireless channel for the one or more wireless routers includes identifying, in real-time, the one or more wireless routers of the plurality of 
wireless routers with a congestion quotient greater than a predetermined threshold.
8.    The computer system of claim 6, wherein determining changes in the one or more wireless routers comprises identifying in real-time the one or more wireless routers of the plurality of wireless routers with a congestion quotient greater than a predetermined threshold.
10.  The computer system of claim 7, wherein calculating, for each of the 
plurality of wireless routers, a congestion quotient, includes assigning a 
percentage likelihood of destructive interference at the respective wireless 
router for each connected local device for the respective wireless router.
9.    The computer system of claim 6, wherein calculating, for each of the plurality of wireless routers, a congestion quotient includes assigning a percentage likelihood of destructive interference at the respective wireless router for each connected local device the respective wireless router.
11.  The computer system of claim 7, wherein determining changes in wireless 
band and/or wireless channel for one or more wireless routers includes setting 

different from the wireless band and/or wireless channel of a router physically 
adjacent to the respective wireless router.


executed by the processor set, further cause the processor set to manage 
wireless bands and/or wireless channels by transmitting the determined changes 
to each of the respective one or more wireless routers.
6.    A computer system for managing wireless channels and/or bands, the computer system comprising:

a processor (s) set; and a computer readable storage medium; wherein:

the processor set is structured, located, connected, and/or programmed to ran program instructions stored on the computer readable storage medium; and

the program instructions, when executed by the processor set, cause the process of managing wireless channels and/or bands by:

receiving, from each of a plurality of wireless routers, information on connected local devices, including number, type, connection time, wireless band, and wireless channel, wherein the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, for each of the plurality of wireless routers, a congestion quotient from the received information on the connected local devices, wherein the congestion quotient defines a likelihood of destructive interference at each respective wireless router;

determining changes in wireless band and/or wireless channel for one or more wireless routers of the plurality of wireless routers, wherein the changes lower the congestion quotients for each of the respective one or more wireless routers; and

transmitting the determined changes to each of the respective one or more wireless routers.

channels, the computer program product comprising a computer readable storage 
medium having program instructions embodied therewith, the program instructions executable by a processor(s) set to cause the processor set to manage wireless bands and/or wireless channels by: 
receiving information on connected local 
devices for a plurality of wireless routers, wherein the plurality of wireless 

each connected local device for which information is received utilizes one or 
more of the plurality of wireless routers for a network connection;  

calculating, for each of the plurality of wireless routers, a congestion 
quotient from the received information on the connected local devices, wherein 
the congestion quotient defines a likelihood of destructive interference at 
each respective wireless router;  and 

determining changes in wireless band 
and/or wireless channel for one or more wireless routers of the plurality of 
wireless routers, wherein the changes lower the respective congestion quotients for each of the respective one or more wireless routers,



receiving, by one or more processors, from each of a plurality of wireless routers, information on connected local devices, including number, type, wireless band, and wireless channel, wherein the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors, for each of the plurality of wireless routers, a congestion quotient from the received information on the connected local devices, wherein the congestion quotient defines a likelihood of destructive interference at each respective wireless router;

determining, by one or more processors, changes in wireless band and/or wireless channel for one or more wireless routers of the plurality of wireless routers, 

transmitting, by one or more processors, the determined changes to each of the respective one or more wireless routers.

the plurality of wireless routers, a congestion quotient, includes comparing, 
for each of the plurality of wireless routers, the received information on connected local devices of the respective wireless router with the received information on connected local devices of physically adjacent wireless routers.
12.    The computer program product of claim 11, wherein calculating, by one or more processors, for each of the plurality of wireless routers, a congestion quotient, includes comparing, for each of the plurality of wireless routers, the received information on connected local devices of the respective wireless router with the received information on connected local devices of physically adjacent wireless routers.
15.  The computer program product of claim 13, wherein determining changes in 
wireless band and/or wireless channel for the one or more wireless routers includes 


the plurality of wireless routers, a congestion quotient, includes assigning a 
percentage likelihood of destructive interference at the respective wireless 
router for each connected local device for the respective wireless router.
14.    The computer program product of claim 11, wherein calculating, by one or more processors, for each of the plurality of wireless routers, a congestion quotient includes assigning a percentage likelihood of destructive interference at the respective wireless router for each connected local device the respective wireless router.
17.  The computer program product of claim 13, wherein determining changes in 
wireless band and/or wireless channel for one or more wireless routers includes 
setting the wireless band and/or wireless channel of a respective wireless 
router to be different from the wireless band and/or wireless channel of a 
router physically adjacent to the respective wireless router.
15.    The computer program product of claim 11, wherein determining, by one or more processors, changes in wireless band and/or wireless channel for one or more wireless routers includes setting the wireless band and/or wireless channel of a respective wireless router to be different from the wireless band and/or wireless channel of a router physically adjacent to the respective wireless router.

instructions, when executed by the processor set, further cause the processor set to manage wireless bands and/or wireless channels by transmitting the determined changes to each of the respective one or more wireless routers.
11.    A computer program product for managing wireless channels and/or bands, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to cause the process of managing wireless channels and/or bands by:
receiving, by one or more processors, from each of a plurality of wireless routers, information on connected local devices, including number, type, connection time, wireless band, and wireless channel, wherein the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors, for each of the plurality of wireless routers, a congestion quotient from the received information on the connected local devices, wherein the congestion quotient defines a likelihood of destructive interference at each respective wireless router;

determining, by one or more processors, changes in wireless band and/or wireless channel for one or more wireless routers of the plurality of wireless routers, wherein the changes lower the congestion quotients for each of the respective one or more wireless routers; and

transmitting, by one or more processors, the determined changes to each of the respective one or more wireless routers.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 2, 4 and 5 of U.S Application No. 15/363,097.                      
Note that the following table compares the claims of present invention with the relevant claims in U.S Application No. 15/363,097, wherein the different parts of the claims being compared are underlined. Those not underlined are the same or effectively the same parts. Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims 1, 6 and 11 of the instant application merely broadens the scope of claim 1 of U.S Application No. 15/363,097 by removing the limitations of the information on connected local devices description (“receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location…wireless band and wireless channel” (emphasis added) as claimed in parent Claim 1)  and by removing the limitations of the congestion quotient description (“calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location…wireless band and wireless channel…” (emphasis added) and “identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold” as claimed in parent Claims 1).  It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 
 

Instant Application                                    Application No. 15/363,097
1. A method for managing wireless bands and/or wireless channels, the method 
comprising: 

receiving, by one or more processors, information on connected local devices for a plurality of wireless routers, wherein the wireless routers of the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;  

calculating, by one or more processors, for each of the plurality of wireless 

local devices, wherein the congestion quotient defines a likelihood of 
destructive interference at each respective wireless router;  and 

determining, by one or more processors, changes in wireless band and/or wireless channel for one or more wireless routers of the plurality of wireless routers, wherein the changes lower the respective congestion quotients for each of the respective one or more wireless routers,

wherein the information on the connected local devices for the plurality of wireless routers includes a number of the connected local devices, a type of the connected local devices, and a connection time for the connected local devices.


receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one 

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.
the received information on connected local devices of the respective wireless router with the received information on connected local 
routers within the local region, a congestion quotient, includes comparing, for each of the plurality of wireless routers,
number of connected local devices, type of the connected local devices, connection time, band and channel information with physically adjacent routers.

1.     A method for managing wireless channels and/or bands, the method comprising:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.

4.    The method of claim 1, wherein the step of calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient includes assigning a percentage likelihood of destructive interference at the corresponding each wireless router with respect to each of the received location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel information.

5.    The method of claim 1, wherein the step of determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified wireless router includes setting the wireless band and/or wireless channel of the identified wireless router to be different from the wireless band and/or wireless channel of a router physically adjacent to the identified wireless router.
6.  The method of claim 1, further comprising transmitting, by one or more 
processors, the determined changes to each of the respective one or more 
wireless routers.
1.    A method for managing wireless channels and/or bands, the method comprising:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.
A computer system for managing wireless channels and/or bands, the computer system comprising:

a processor (s) set; and a computer readable storage medium; wherein:

the processor set is structured, located, connected, and/or programmed to ran program instructions stored on the computer readable storage medium; and

the program instructions, when executed by the processor set, cause the process of managing wireless channels and/or bands by:

receiving, by one or more processors, information on connected 
local devices for a plurality of wireless routers, wherein the wireless routers of the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;  



determining changes in wireless band and/or wireless channel for one or more wireless routers of the plurality of wireless routers, wherein the changes lower the congestion quotients for each of the respective one or more wireless routers; and

wherein the information on the connected local devices for the plurality of wireless routers includes a number of the connected local devices, a type of the connected local devices, and a connection time for the connected local devices.
 A method for managing wireless channels and/or bands, the method comprising:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a 

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.
The computer system of claim 7, wherein calculating, for each of the plurality of wireless routers, a congestion quotient, includes comparing, for each of the plurality of wireless routers, the received information on connected local devices of the respective wireless router with the received information on connected local devices of physically adjacent wireless routers.
2.    The method of claim 1, wherein the step of calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient, includes comparing, for each of the plurality of wireless routers, number of connected local devices, type of the connected local devices, connection time, band and channel information with physically adjacent routers.
9.    The computer system of claim 7, wherein determining changes in the one or more wireless routers comprises identifying in real-time the one or more wireless routers of the plurality of wireless routers with a congestion quotient greater than a predetermined threshold.
1.   A method for managing wireless channels and/or bands, the method comprising:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of 

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.

with respect to each of the received location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel information.
The computer system of claim 7, wherein determining changes in wireless band and/or wireless channel for one or more wireless routers includes setting the wireless band and/or wireless channel of a respective wireless router to be different from the wireless band and/or wireless channel of a router physically adjacent to the respective wireless router.
5.    The method of claim 1, wherein the step of determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified wireless router includes setting the wireless band and/or wireless channel of the identified wireless router to be different from the wireless band and/or wireless channel of a router physically adjacent to the identified wireless router.
12.  The computer system of claim 7, wherein the program instructions, when 
executed by the processor set, further cause the processor set to manage 
wireless bands and/or wireless channels by transmitting the determined changes 

for managing wireless channels and/or bands, the method comprising:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.
A computer program product for managing wireless channels and/or bands, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to cause the process of managing wireless channels and/or bands by:

receiving, by one or more processors, information on connected local devices, wherein the wireless routers of the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;



determining, by one or more processors, changes in wireless band and/or wireless channel for one or more wireless routers of the plurality of wireless routers, wherein the changes lower the congestion quotients for each of the respective one or more wireless routers,

wherein the information on the connected local devices for the plurality of wireless routers includes a number of the connected local devices, a type of the connected local devices, and a 
A method for managing wireless channels and/or bands, the method comprising:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region,  on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.
The computer program product of claim 11, wherein calculating, by one or more processors, for each of the plurality of wireless routers, a congestion quotient, includes comparing, for each of the plurality of wireless routers, the received information on connected local devices of the respective wireless router with the received information on connected local devices of physically adjacent wireless routers.
2.    The method of claim 1, wherein the step of calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient, includes comparing, for each of the plurality of wireless routers,
number of connected local devices, type of the connected local devices, connection time, band and channel information with physically adjacent routers.
15.    The computer program product of claim 11, wherein determining changes in the one or more wireless routers comprises identifying in real-time, by one 
A method for managing wireless channels and/or bands, the method comprising:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.
The computer program product of claim 11, wherein calculating, by one or more processors, for each of the plurality of wireless routers, a congestion quotient includes assigning a percentage likelihood of destructive interference at the respective wireless router for each connected local device the respective wireless router.
4.    The method of claim 1, wherein the step of calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient includes assigning a percentage likelihood of destructive interference at the corresponding each wireless router with respect to each of the received location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel information.
17.    The computer program product of claim 11, wherein determining, by one or more processors, changes in wireless band and/or wireless channel for one or more wireless routers includes setting the wireless band and/or wireless channel of a respective wireless router to be different from the wireless band and/or wireless 
The method of claim 1, wherein the step of determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified wireless router includes setting the wireless band and/or wireless channel of the identified wireless router to be different from the wireless band and/or 
The computer program product of claim 13, wherein the program 
instructions, when executed by the processor set, further cause the processor 
set to manage wireless bands and/or wireless channels by transmitting the 
determined changes to each of the respective one or more wireless routers.
1 A method for managing wireless channels and/or bands, the method comprising:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6, 7, 9, 10, 11, 12, 14 and 15 of U.S Application No. 14/861,036.                      
Note that the following table compares the claims of present invention with the relevant claims in U.S Application No. 14/861,036, wherein the different parts of the claims being compared are underlined. Those not underlined are the same or effectively the same parts. Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims 1, 7 and 13 of the instant application merely broadens the scope of claims 6 and 11 of U.S Application No. 14/861,036 by removing the limitations of the information on connected local devices description (“receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location…wireless band and wireless channel” (emphasis added) as claimed in parent Claims 6 and 11) and by removing the limitations of the congestion quotient description (“calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location…wireless band and wireless channel…” (emphasis added) and “identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold” as claimed in parent Claims 1, 6 and 11).  It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.


Instant Application                                    Application No. 14/861,036
1. A method for managing wireless bands and/or wireless channels, the method 
comprising: 

receiving, by one or more processors, information on connected local devices 
wherein each connected local device for which information is received utilizes 
one or more of the plurality of wireless routers for a network connection;  

calculating, by one or more processors, for each of the plurality of wireless 
routers, a congestion quotient from the received information on the connected 
local devices, wherein the congestion quotient defines a likelihood of 
destructive interference at each respective wireless router;  and 

determining, by one or more processors, changes in wireless band and/or wireless channel for one or more wireless routers of the plurality of wireless routers, 

wherein the information on the connected local devices for the plurality of wireless routers includes a number of the connected local devices, a type of the connected local devices, and a connection time for the connected local devices.
A computer system for managing wireless channels and/or bands, the computer system comprising:

a processor (s) set; and a computer readable storage medium; wherein:

the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium; and

the program instructions, when executed by the processor set, cause the process of managing wireless channels and/or bands by:


receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and 

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.
The method of claim 1, wherein calculating, for each of the plurality of 
wireless routers, a congestion quotient, includes comparing, for each of the 
plurality of wireless routers, the received information on connected local 
devices of the respective wireless router with the received information on 


The computer system of claim 6, wherein calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient, includes comparing, for each of the plurality of wireless routers, number of connected local devices, type of the connected local devices, connection time, band and channel information with physically adjacent routers.
The method of claim 1, wherein determining changes in wireless band and/or wireless channel for the one or more wireless routers includes identifying, in real-time, the one or more wireless routers of the plurality of wireless 
routers with a congestion quotient greater than a predetermined threshold.
6.     A computer system for managing wireless channels and/or bands, the computer system comprising:

a processor (s) set; and a computer readable storage medium; wherein:

the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium; and

the program instructions, when executed by the processor set, cause the process of managing wireless channels and/or bands by:
receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.
The method of claim 1, wherein calculating, for each of the plurality of 

likelihood of destructive interference at the respective wireless router for 
each connected local device for the respective wireless router.
The computer system of claim 6, wherein calculating, by one or more at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient includes assigning a percentage likelihood of destructive interference at the corresponding each wireless router with respect to each of the received location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel information.
The method of claim 1, wherein determining changes in wireless band and/or wireless channel for one or more wireless routers includes setting the wireless band and/or wireless channel of a respective wireless router to be different 
from the wireless band and/or wireless channel of a router physically adjacent 
to the respective wireless router.
10.    The computer system of claim 6, wherein determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified wireless router includes setting the wireless band and/or wireless channel of the identified wireless router to be different from the wireless band and/or wireless channel of a router physically adjacent to the identified wireless router.

processors, the determined changes to each of the respective one or more 
wireless routers.
6.   A computer system for managing wireless channels and/or bands, the computer system comprising:

a processor (s) set; and a computer readable storage medium; wherein:

the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium; and

the program instructions, when executed by the processor set, cause the process of managing wireless channels and/or bands by:


receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.


a processor(s) set;  and a computer readable storage medium;  

wherein: the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium;  and 

the program instructions, when executed by the processor set, cause the processor set to manage wireless bands and/or wireless channels 
by: 

receiving information on connected local devices for a plurality of wireless routers, wherein the wireless routers of the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the 


calculating, for each of the 
plurality of wireless routers, a congestion quotient from the received information on the connected local devices, wherein the congestion quotient defines a likelihood of destructive interference at each respective wireless router;  and 

determining changes in wireless band and/or wireless channel for 
one or more wireless routers of the plurality of wireless routers, wherein the 
changes lower the respective congestion quotients for each of the respective 
one or more wireless routers.

wherein the information on the connected local devices for the plurality of wireless routers includes a number of the 


a processor (s) set; and a computer readable storage medium; wherein:

the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium; and

the program instructions, when executed by the processor set, cause the process of managing wireless channels and/or bands by:


receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.

plurality of wireless routers, a congestion quotient, includes comparing, for 
each of the plurality of wireless routers, the received information on connected 
at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient, includes comparing, for each of the , number of connected local devices, type of the connected local devices, connection time, band and channel information with physically adjacent routers.

band and/or wireless channel for the one or more wireless routers includes identifying, in real-time, the one or more wireless routers of the plurality of 
wireless routers with a congestion quotient greater than a predetermined threshold.
6.     A computer system for managing wireless channels and/or bands, the computer system comprising:

a processor (s) set; and a computer readable storage medium; wherein:

the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium; and

the program instructions, when executed by the processor set, cause the process of managing wireless channels and/or bands by:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.

plurality of wireless routers, a congestion quotient, includes assigning a 
percentage likelihood of destructive interference at the respective wireless 
router for each connected local device for the respective wireless router.
9.     The computer system of claim 6, wherein calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient includes assigning a percentage likelihood of destructive interference at the corresponding each wireless router with respect to each of the received location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel information.
11.  The computer system of claim 7, wherein determining changes in wireless 
band and/or wireless channel for one or more wireless routers includes setting 
the wireless band and/or wireless channel of a respective wireless router to be 
different from the wireless band and/or wireless channel of a router physically 

at the central server, changes in wireless band and/or wireless channel for the identified wireless router includes setting the wireless band and/or wireless channel of the identified wireless router to be different from the wireless band and/or 

executed by the processor set, further cause the processor set to manage 
wireless bands and/or wireless channels by transmitting the determined changes 
to each of the respective one or more wireless routers.
6.     A computer system for managing wireless channels and/or bands, the computer system comprising:

a processor (s) set; and a computer readable storage medium; wherein:

the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium; and

the program instructions, when executed by the processor set, cause the process of managing wireless channels and/or bands by:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.


medium having program instructions embodied therewith, the program instructions executable by a processor(s) set to cause the processor set to manage wireless bands and/or wireless channels by: 

receiving information on connected local 
devices for a plurality of wireless routers,  wherein the wireless routers of the plurality of wireless routers are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;  

calculating, for each of the plurality of wireless routers, a congestion 

the congestion quotient defines a likelihood of destructive interference at 
each respective wireless router;  and 

determining changes in wireless band 
and/or wireless channel for one or more wireless routers of the plurality of 
wireless routers, wherein the changes lower the respective congestion quotients for each of the respective one or more wireless routers,

wherein the information on the connected local devices for the plurality of wireless routers includes a number of the connected local devices, a type of the connected local devices, and a connection time for the connected local devices.


receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one 

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.

the plurality of wireless routers, a congestion quotient, includes comparing, 
for each of the plurality of wireless routers, the received information on connected local devices of the respective wireless router with the received information on connected local devices of physically adjacent wireless routers.
12.    The computer program product of claim 11, wherein calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient, includes comparing, for each of the plurality of wireless routers, number of connected local devices, type of the connected local devices, connection time, band and channel information with physically adjacent routers.

wireless band and/or wireless channel for the one or more wireless routers includes identifying, in real-time, the one or more wireless routers of the plurality of wireless routers with a congestion quotient greater than a predetermined threshold.
11.    A computer program product for managing wireless channels and/or bands, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to cause the process of managing wireless channels and/or bands by:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region 

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.



the plurality of wireless routers, a congestion quotient, includes assigning a 

router for each connected local device for the respective wireless router.
at the central server, for each of the plurality of wireless routers within the local region, a with respect to each of the received location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel information.

wireless band and/or wireless channel for one or more wireless routers includes 
setting the wireless band and/or wireless channel of a respective wireless 
router to be different from the wireless band and/or wireless channel of a 
router physically adjacent to the respective wireless router.
15.     The computer program product of claim 11, wherein determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified wireless router includes setting the wireless band and/or wireless channel of the identified wireless router to be different from the wireless band and/or wireless channel of a router physically adjacent to the identified wireless router.
18.  The computer program product of claim 13, wherein the program 

set to manage wireless bands and/or wireless channels by transmitting the 
determined changes to each of the respective one or more wireless routers.
for managing wireless channels and/or bands, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to cause the process of managing wireless channels and/or bands by:

receiving, by one or more processors at a central server, from each of a plurality of wireless routers within a local region over a predetermined time period, information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the plurality of wireless routers within the local region are using a same wireless band and/or wireless channel, and wherein each connected local device for which information is received utilizes one or more of the plurality of wireless routers for a network connection;

calculating, by one or more processors at the central server, for each of the plurality of wireless routers within the local region, a congestion quotient from the received information on location, number of connected local devices, type of the connected local devices, connection time, wireless band and wireless channel, wherein the congestion quotient defines a likelihood of destructive interference at the corresponding each wireless router;

identifying in real-time, by one or more processors at the central server, one or more wireless routers of the plurality of wireless routers within the local region with a congestion quotient greater than a predetermined threshold;

determining, by one or more processors at the central server, changes in wireless band and/or wireless channel for the identified one or more wireless routers, wherein the changes lower the congestion quotient for the identified one or more wireless routers within the local region; and

transmitting, by one or more processors at the central server, the determined changes to the identified one or more wireless routers within the local region.














Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464